DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
35 USC § 112(f) (pre-AIA  35 USC 112, 6th) 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Claim limitations in claims 1-15,  have been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because they use a generic placeholder “transmitting module”, “receiving module”, coupled with such functional languages as “to send” and  “to receive”, without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since these claim limitations invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, claims 1-15,  are interpreted to cover the corresponding structures described in the specification that achieve the claimed functions, and equivalents thereof.  
A review of the specification shows that there appears to be no corresponding structure described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre- AIA ), sixth paragraph limitations.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 U$C § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claims 1-15 recite the means plus function limitations that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structures, materials, or acts for the claimed functions. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over in view  Jalali et al. (US 5828662 A), in view of Liu et al. (CN 106685476 B – English translation)

Claim 1. Jalali et al. disclose a communication system (FIG. 1, Mobile Terminal and Base Station), comprising: 
a transmitting module configured to send at least one preamble to a receiving module (read as Once the base station receives the synchronization message it synchronizes to the mobile terminal using the preamble in the synchronization message and then sends, as shown in step 211, an acknowledgment to the mobile terminal (Column 5 lines 34-38 ). FIG. 2 step 211, FIG. 3 step 303) operating alternatively in an idle mode or a transmission mode during a synchronization time period (read as Once the base station receives the synchronization message it synchronizes to the mobile terminal using the preamble in the synchronization message and then sends, as shown in step 211, an acknowledgment to the mobile terminal (Column 5 lines 34-38). FIG. 2 step 211, FIG. 3 step 303. The device is in transmitting mode during synchronization since a preamble is being transmitted.); 
Jalali et al. do not explicitly disclose
wherein the synchronization time period is greater than an idle time period of the idle mode of the receiving module.
However, in the related field of endeavor Liu et al. disclose: coarse synchronization and fine synchronization and header information needed for the 0.936ms…6.6us idle (English Translation). The idea, of using a synchronization period greater than an idle one, is clearly disclosed by Liu et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Jalali et al. with the teaching of Liu et al. in order to shorten the pre-processing time of receiving data to meet interference, confidentiality of data real time demand of performance and coverage, but also increasing the link adaptation to future complex environment and improve the system throughput (Liu et al.: Abstract).

Claim 2. The communication system of claim 1, the combination of Jalali et al. and Liu et al. teaches,
wherein the transmitting module includes a transmission mode having a transmitting mode for sending the preamble and a receiving mode, the transmitting mode of the transmitting module is switched to the receiving mode to receive a response from the receiving module after sending the preamble (Jalali et al.: read as Once the base station receives the synchronization message it synchronizes to the mobile terminal using the preamble in the synchronization message and then sends, as shown in step 211, an acknowledgment to the mobile terminal (Column 5 lines 34-38). FIG. 2 and 3, show messages between the mobile device and the base station during synchronization. Each device switches from transmitting to receiving modes by sending and receiving messages, replies and acknowledgment.).

Claim 3. The communication system of claim 2, the combination of Jalali et al. and Liu et al. teaches,
wherein the transmitting module is switched to the transmitting mode from the receiving mode after receiving the response and wherein the transmitting module is configured to send data to the receiving module after receiving the response (Jalali et al.: FIG. 2 and 3, show messages between the mobile device and the base station during synchronization. Each device switches from transmitting to receiving modes by sending and receiving messages, replies and acknowledgment.).

Claim 4. The communication system of claim 3, the combination of Jalali et al. and Liu et al. teaches,
wherein the transmitting module is switched to the receiving mode from the transmitting mode after sending the data and is configured to receive an acknowledge from the receiving module in response to the receipt of the data (Jalali et al.: FIG. 2 and 3, show messages between the mobile device and the base station during synchronization. Each device switches from transmitting to receiving modes by sending and receiving messages, replies and acknowledgment.).

Claim 5. The communication system of claim 2, the combination of Jalali et al. and Liu et al. teaches,
wherein the preamble includes a plurality of continuously-transmitted preambles having a plurality of first preambles and a second preamble following the first preambles (Jalali et al.: read as transmitting the preamble k times is to allow the base station (Column 6 lines 47-48)), the receiving module is configured to operate in a receiving mode after receiving the first preambles (Jalali et al.: FIG. 2 and 3, show messages between the mobile device and the base station during synchronization. Each device switches from transmitting to receiving modes by sending and receiving messages, replies and acknowledgment.), and the receiving module is configured to send the response after receiving the second preamble (Jalali et al.: read as transmitting the preamble k times is to allow the base station (Column 6 lines 47-48)).

Claim 6. The communication system of claim 5, the combination of Jalali et al. and Liu et al. teaches,
wherein the transmitting module is configured to receive the response after sending the second preamble (Jalali et al.: read as The reason for transmitting the preamble k times is to allow the base station to first detect energy on the SSR channel time slot so it can then acquire synchronization with the mobile terminal (Column 6 lines 47-50)).

Claim 7. The communication system of claim 2, the combination of Jalali et al. and Liu et al. teaches,
wherein the preamble includes a plurality of alternately-transmitted preambles sent in the transmitting mode (Jalali et al.: read as transmitting the preamble k times is to allow the base station (Column 6 lines 47-48)).

Claim 8. The communication system of claim 7, the combination of Jalali et al. and Liu et al. teaches,
wherein an operating time period of the receiving mode of the transmitting module is less than an operating time period of the transmitting mode of the transmission module (This feature is related to design choice).

Claim 9. Jalali et al. disclose a communication system (FIG. 1, Mobile Terminal and Base Station), comprising: 
a receiving module including an idle mode and a transmission mode (read as idle modes (Column 7 line 43)), the receiving module configured to receive at least one preamble sent from a transmitting module within a synchronization time period (read as Once the base station receives the synchronization message it synchronizes to the mobile terminal using the preamble in the synchronization message and then sends, as shown in step 211, an acknowledgment to the mobile terminal (Column 5 lines 34-38 ). FIG. 2 step 211, FIG. 3 step 303); 
Jalali et al. do not explicitly disclose
wherein the synchronization time period is greater than an idle time period of the idle mode.
However, in the related field of endeavor Liu et al. disclose: coarse synchronization and fine synchronization and header information needed for the 0.936ms…6.6us idle (English Translation). The idea, of using a synchronization period greater than an idle one, is clearly disclosed by Liu et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Jalali et al. with the teaching of Liu et al. in order to shorten the pre-processing time of receiving data to meet interference, confidentiality of data real time demand of performance and coverage, but also increasing the link adaptation to future complex environment and improve the system throughput (Liu et al.: Abstract).

Claim 10. The communication system of claim 9, the combination of Jalali et al. and Liu et al. teaches,
wherein the synchronization time period is greater than or equal to a sum of the idle time period of the idle mode and an operating time period of a receiving mode of the receiving module mode (Liu et al.: read as coarse synchronization and fine synchronization and header information needed for the 0.936ms…6.6us idle (English Translation). FIG. 2 shows Synchronization period that includes idle periods as well as header (i.e. greater than idle plus receiving period)).

Claim 11. The communication system of claim 9, the combination of Jalali et al. and Liu et al. teaches,
wherein the transmission mode includes a receiving mode, the idle time period of the idle mode is greater than an operating time period of a receiving mode of the receiving module (Liu et al.: read as coarse synchronization and fine synchronization and header information needed for the 0.936ms…6.6us idle (English Translation). FIG. 2 shows Synchronization period that includes idle periods as well as header (i.e. greater than idle plus receiving period). Also, these features are related to design choice).

Claim 12. The communication system of claim 9, the combination of Jalali et al. and Liu et al. teaches,
wherein the transmission mode further includes a transmitting mode (obvious feature of communication electronic devices), the receiving module configured to send a response after receiving at least one preamble (Jalali et al.: FIG. 2 step 211, FIG. 3 step 303. Receiving and transmitting messages between base station and mobile device).

Claim 13. The communication system of claim 11, the combination of Jalali et al. and Liu et al. teaches,
wherein the preamble includes a plurality of alternately-transmitted preambles (Jalali et al.: read as transmitting the preamble k times is to allow the base station (Column 6 lines 47-48)), wherein the operating time period of the receiving mode of the receiving module is greater than a time period of at least one of the plurality of alternately-transmitted preambles (Liu et al.: read as coarse synchronization and fine synchronization and header information needed for the 0.936ms…6.6us idle (English Translation).).

Claim 14. The communication system of claim 13, the combination of Jalali et al. and Liu et al. teaches,
wherein the receiving module is configured to receive at least one of the alternately-transmitted preambles within the operating period of the receiving mode (Liu et al.: read as coarse synchronization and fine synchronization and header information needed for the 0.936ms…6.6us idle (English Translation).).

Claim 15. The communication system of claim 13, the combination of Jalali et al. and Liu et al. teaches,
wherein the receiving module is configured to receive at least two of the alternately-transmitted preambles within the operating time period of the receiving mode (Jalali et al.: read as transmitting the preamble k times is to allow the base station (Column 6 lines 47-48)).

Claim 16. Jalali et al. disclose a communication method (FIG. 2 and 3 all steps), comprising: 
operating a receiving module in an idle mode (read as idle mode (Column 7 line 43)) or a receiving mode (FIG. 2 and 3, mobile device and base station transmit and receive messages.); and 
receiving, by the receiving module, at least one of the preambles sent from a transmitting module within a synchronization time period in the receiving mode (Jalali et al.: FIG. 2 step 211, FIG. 3 step 303. Receiving and transmitting preambles between base station and mobile device), 
Jalali et al. do not explicitly disclose
wherein the synchronization time period is greater than an idle time period of the idle mode.
However, in the related field of endeavor Liu et al. disclose: coarse synchronization and fine synchronization and header information needed for the 0.936ms…6.6us idle (English Translation). The idea, of using a synchronization period greater than an idle one, is clearly disclosed by Liu et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Jalali et al. with the teaching of Liu et al. in order to shorten the pre-processing time of receiving data to meet interference, confidentiality of data real time demand of performance and coverage, but also increasing the link adaptation to future complex environment and improve the system throughput (Liu et al.: Abstract).

Claim 17. The method of claim 16, the combination of Jalali et al. and Liu et al. teaches,
further comprising: 
switching the transmitting module from a transmitting mode to a receiving mode after the synchronization time period (Jalali et al.: FIG. 2 and 3, Both mobile device and base station switching from transmitting to receiving and reverse before and after synchronization.); 
switching the receiving module from the receiving mode to a transmitting mode after receiving at least one of the preambles (Jalali et al.: FIG. 2 and 3, Both mobile device and base station switching from transmitting to receiving and reverse before and after receiving preambles.).

Claim 18. The method of claim 17, the combination of Jalali et al. and Liu et al. teaches,
further comprising: 
sending a response from the receiving module in the transmitting mode to the transmitting module (Jalali et al.: FIG. 2 and 3, show messages between the mobile device and the base station during synchronization. Each device switches from transmitting to receiving modes by sending and receiving messages, replies and acknowledgment.); and 
switching the receiving module from the transmitting mode to the receiving mode after sending the response (Jalali et al.: FIG. 2 and 3, show messages between the mobile device and the base station during synchronization. Each device switches from transmitting to receiving modes by sending and receiving messages, replies and acknowledgment.).

Claim 19. The method of claim 18, the combination of Jalali et al. and Liu et al. teaches,
the combination of Jalali et al. and Liu et al. teaches,
further comprising: 
receiving the response by the transmitting module in the receiving mode (Jalali et al.: FIG. 2 and 3, show messages between the mobile device and the base station during synchronization. Each device switches from transmitting to receiving modes by sending and receiving messages, replies and acknowledgment.); and 
switching the transmitting module from the receiving mode to the transmitting mode after receiving the response (Jalali et al.: FIG. 2 and 3, show messages between the mobile device and the base station during synchronization. Each device switches from transmitting to receiving modes by sending and receiving messages, replies and acknowledgment.).

Claim 20. The method of claim 19, the combination of Jalali et al. and Liu et al. teaches,
further comprising: 
sending data by the transmitting module to the receiving module (Jalali et al.: FIG. 2 and 3, Both mobile device and base station switching from transmitting to receiving and reverse.); 
switching the transmitting module from the transmitting mode to the receiving mode; receiving the data by the receiving module in the receiving mode (Jalali et al.: FIG. 2 and 3, Both mobile device and base station switching from transmitting to receiving and reverse.).

Claim 21. The method of claim 20, the combination of Jalali et al. and Liu et al. teaches,
further comprising: 
switching the receiving module from the receiving mode to the transmitting mode (Jalali et al.: FIG. 2 and 3, Both mobile device and base station switching from transmitting to receiving and reverse.); 
sending an acknowledge from the receiving module to the transmitting module (Jalali et al.: FIG. 2 and 3, show messages between the mobile device and the base station during synchronization. Each device switches from transmitting to receiving modes by sending and receiving messages, replies and acknowledgment.); and 
switching the receiving module from the transmitting mode to the receiving mode and switching the receiving module from the receiving mode to the idle mode (Jalali et al.: FIG. 2 and 3, Both mobile device and base station switching from transmitting to receiving and reverse.).

Claim 22. The method of claim 21, the combination of Jalali et al. and Liu et al. teaches,
further comprising: 
receiving the acknowledge by the transmitting module in the receiving mode (Jalali et al.: FIG. 2 and 3, show messages between the mobile device and the base station during synchronization. Each device switches from transmitting to receiving modes by sending and receiving messages, replies and acknowledgment.); and 
switching the transmitting module from the receiving mode to an idle mode (read as idle mode (Column 7 line 43)).

Claim 23. The method of claim 16, the combination of Jalali et al. and Liu et al. teaches,
further comprising: 
sending at least one first preamble of the preambles by the transmitting module in a transmitting mode (Jalali et al.: FIG. 2 step 211, FIG. 3 step 303. Receiving and transmitting preambles between base station and mobile device); 
receiving the at least one first preamble by the receiving module staying in the receiving mode (Jalali et al.: FIG. 2 step 211, FIG. 3 step 303. Receiving and transmitting preambles between base station and mobile device); 
sending a second preamble following the at least one first preamble by the transmitting module in the transmitting mode (Jalali et al.: read as transmitting the preamble k times is to allow the base station (Column 6 lines 47-48)); and 
switching the transmitting module from the transmitting mode to the receiving mode (Jalali et al.: FIG. 2 and 3, Both mobile device and base station switching from transmitting to receiving and reverse.); 
receiving the second preamble by the receiving module in the receiving mode (Jalali et al.: read as transmitting the preamble k times is to allow the base station (Column 6 lines 47-48)); and 
switching the receiving module from the receiving mode to the transmitting mode (Jalali et al.: FIG. 2 and 3, Both mobile device and base station switching from transmitting to receiving and reverse.).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Van Wiemeersch et al. (CN 107295516 A – English translation) in view of Lu et al. (CN 107016757 A – English translation).

Claim 25. The communication system of claim 24, Wiemeersch et al. disclose wherein the transmitter and the receiver include a LPWAN module (read as a ZIGBEE transceiver (Wiemeersch et al. – English translation). ZIGBEE is LPWAN module), 
Wiemeersch et al. do not explicitly disclose
and wherein the LPWAN module includes one of LoRa, Sigfox, LTE Cat-M and LTE NB-IoT protocols.
However, in the related field of endeavor Lu et al. disclose: LoRa communication protocol in the car remote control key (Abstract). 
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Wiemeersch et al. with the teaching of Lu et al. so that the search range of the remote control key is increased, meanwhile, the use security of the remote control key is improved and convenience is provided for the user for searching the car. (Lu et al.: Abstract).


Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Wiemeersch et al. (CN 107295516 A – English translation) in view of Jalali et al. (US 5828662 A), and further in view of Liu et al. (CN 106685476 B – English translation).

Claim 27. The communication system of claim 24, Wiemeersch et al. do not explicitly disclose,
wherein the receiver including an idle mode and a transmission mode; 
wherein the transmitter is configured to send at least one preamble during a synchronization time period, and the receiver is configured to receive the at least one preamble on the transmission mode within the synchronization time period; and 
wherein the synchronization time period is greater than an idle time period of the idle mode.
However, in the related field of endeavor Jalali et al. disclose: 
wherein the receiver including an idle mode (read as idle modes (Column 7 line 43)) and a transmission mode (FIG. 2, 3, transmit/receive signals between base station and mobile device); 
wherein the transmitter is configured to send at least one preamble during a synchronization time period (read as Once the base station receives the synchronization message it synchronizes to the mobile terminal using the preamble in the synchronization message and then sends, as shown in step 211, an acknowledgment to the mobile terminal (Column 5 lines 34-38 ). FIG. 2 step 211, FIG. 3 step 303), and the receiver is configured to receive the at least one preamble on the transmission mode within the synchronization time period (read as Once the base station receives the synchronization message it synchronizes to the mobile terminal using the preamble in the synchronization message and then sends, as shown in step 211, an acknowledgment to the mobile terminal (Column 5 lines 34-38 ). FIG. 2 step 211, FIG. 3 step 303); 
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Wiemeersch et al. with the teaching of Jalali et al. in order to enable the base station to transmit data to any given mobile terminal as needed. (Jalali et al. (Column 1 lines 33-34)).
the combination of Wiemeersch et al. and Jalali et al. does not explicitly disclose
wherein the synchronization time period is greater than an idle time period of the idle mode.
However, in the related field of endeavor Liu et al. disclose: coarse synchronization and fine synchronization and header information needed for the 0.936ms…6.6us idle (English Translation). The idea, of using a synchronization period greater than an idle one, is clearly disclosed by Liu et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of the combination of Wiemeersch et al. and Jalali et al. with the teaching of Liu et al. in order to shorten the pre-processing time of receiving data to meet interference, confidentiality of data real time demand of performance and coverage, but also increasing the link adaptation to future complex environment and improve the system throughput (Liu et al.: Abstract).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24 and 26 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Van Wiemeersch et al. (CN 107295516 A – English translation).

Claim 24. Van Wiemeersch et al. disclose a communication system (read as remote access system comprises a controller on the vehicle, controller in wireless communication with the intelligent electronic key (Background section)), comprising: 
a transmitter arranged in remotely controllable functional key (read as remote access system comprises a controller on the vehicle, controller in wireless communication with the intelligent electronic key (Background section)); and 
a receiver arranged in a vehicle (read as remote access system comprises a controller on the vehicle, controller in wireless communication with the intelligent electronic key (Background section). The vehicle must include a receiver to receive the signal from the remote key.); 
wherein a communication between the transmitter and the receiver is operated by a half-duplex mechanism (read as receiving information or use the same frequency transmitting and receiving information under the full-duplex or half-duplex mode capability (Background section)).

Claim 26. The communication system of claim 24, Van Wiemeersch et al. disclose,
wherein the communication includes a peer-to-peer communication (FIG. 1, Connection between control key 110 and vehicle 102 is a peer-to-peer link and could use any of sated short distance communication protocols a Bluetooth module, a ZIGBEE transceiver, WiFi transceiver, an IrDA transceiver, an RFID transceiver, etc.)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED RACHEDINE whose telephone number is (571)272-9249.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMMED RACHEDINE
Examiner
Art Unit 2649



/MOHAMMED RACHEDINE/Primary Examiner, Art Unit 2646